Citation Nr: 1136014	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-07 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, inter alia, denied service connection for hypertension, service connection for shell fragment wounds to the left hand, and entitlement to an increased evaluation for residuals from shrapnel wounds to the Veteran's left leg.  The Veteran filed a timely notice of disagreement as to those issues in April 2008.   After receipt of additional evidence, the RO issued another rating decision in January 2009 and granted service connection for the shell fragment wounds to the left hand and an increased disability rating of 10 percent for the Veteran's residuals from his left leg shrapnel wound.

In a claim for an increased rating, "the claimant will generally be presumed to be seeking the maximum available benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993) (i.e., when a claimant has filed a notice of disagreement seeking an increased rating, and the RO subsequently assigns an increased rating that is less than the maximum benefit, the appeal remains active).  With respect to his claim for an increased disability rating for the residuals from his left leg shrapnel wound, however, the Veteran expressly asserted in his April 2008 notice of disagreement that "the evaluation should have been 10% as a moderate wound..."  Thus, the increased 10 percent disability rating assigned in the January 2009 rating decision is a full grant of the Veteran's appeal as to that issue.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (holding that where a claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor the Board has authority to adjudicate those specific claims).  The RO specifically informed the Veteran in the January 2009 rating decision that the increase was considered a full grant given his indication that a 10 percent evaluation would satisfy his appeal, and the Veteran has not expressed any further disagreement.  Therefore, the Board finds that the issue of entitlement to an increased evaluation for residuals of shrapnel wounds to the left leg is no longer on appeal, and no further consideration is necessary.

With respect to the Veteran's appeal for service connection for shell fragment wounds to his left hand, the RO's January 2009 rating decision also amounts to a fully dispositive grant as to that issue.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for that disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In this case, VA did not receive a subsequent submission from the Veteran in which he expressed dissatisfaction with the initial disability rating assigned for his service-connected left hand shell fragment wound disability.  Accordingly, the issue no longer remains on appeal.

With respect to the issue concerning the Veteran's claim of service connection for hypertension, the RO issued a January 2009 statement of the case that continued its denial of service connection for hypertension.  In February 2009, the Veteran perfected his appeal as to that issue by filing a substantive appeal via a VA Form 9.  Accordingly, the Veteran's appeal as to that issue remains active and is now before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Post-service VA treatment records reflect an ongoing diagnosis and treatment of hypertension since July 2001.  In a December 2007 VA examination report, the VA examiner opined that, in the absence of heart disease at that time, he could not conclude that the Veteran's hypertension was caused by his diabetes.  Through his notice of disagreement and his representative's informal hearing presentation, the Veteran has asserted that the VA examination report is deficient.  The Board agrees with the Veteran's contention.

The Board first notes that the VA examiner did not provide any rationale, nor did he cite any medical principles supporting his conclusion that the Veteran's hypertension did not cause his diabetes.  Based solely upon the opinions expressed in the examination report, the Board is unclear as to why evidence of heart disease is a necessary precursor to a finding that the Veteran's hypertension was caused by his diabetes.  Moreover, even if the examiner's conclusion was adequately supported, the Board notes that the Veteran was subsequently diagnosed with coronary artery disease in September 2008.  It is unclear as to whether the Veteran's subsequent 2008 diagnosis of coronary artery disease would change the VA examiner's negative nexus opinion.

The Board also notes that the December 2007 VA examiner did not specifically address the issue of whether the Veteran's hypertension may have been aggravated by his service-connected type II diabetes mellitus.  The United States Court of Appeals for Veterans Claims has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected for that degree of aggravation. See Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

Finally, the Board acknowledges the Veteran's contention that the December 2007 VA examiner failed to consider high creatinine levels that are purportedly reflected in March 2001 treatment records.  The examination report reflects that the Veteran's creatinine levels were measured at the time of the examination; however, the examiner did not discuss what significance, if any, the Veteran's creatinine levels shown in March 2001 and at his December 2007 VA examination have as to the relationship between the Veteran's hypertension and his service-connected disabilities or his active duty service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any and all hypertension that may be present.

In addition, the Board notes that the most recent treatment records in the claims file pertain to VA treatment received by the Veteran in November 2010.  Under the circumstances, efforts should be made to obtain any private or VA treatment records that pertain to treatment for the Veteran's hypertension since November 2010.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

 If such efforts yield negative results, a notation to that effect should be inserted into the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After obtaining all identified and available medical records, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should opine as to whether it is at least as likely as not that that the Veteran currently has hypertension that is either caused by or permanently aggravated by his service-connected type II diabetes mellitus or any other service-connected disability.  The examiner should also state whether it is at least as likely as not that the Veteran's hypertension is otherwise causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

In rendering his or her opinion, the examiner should address what significance, if any, the Veteran's creatinine levels in March 2001 and December 2007 would have on the issue of etiology for the Veteran's hypertension.  In addition, if the examiner concludes that a positive nexus relationship between the Veteran's hypertension and diabetes mellitus is dependent upon the existence of a heart condition, the examiner must explain why and must also address whether the Veteran's diagnosis of coronary artery disease in 2008 would then establish a positive etiological relationship between the Veteran's hypertension and diabetes mellitus.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

